        Case 1:19-cv-03100-JMC Document 1 Filed 10/24/19 Page 1 of 33



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MARYLAND
                               NORTHERN DIVISION


FEDERAL TRADE COMMISSION, 600                         Case No. ____________
Pennsylvania Avenue, N.W., Washington, DC
20580

       Plaintiff,

       v.
                                                      COMPLAINT FOR PERMANENT
AGORA FINANCIAL, LLC, 808 St. Paul Street,            INJUNCTION AND OTHER
Baltimore, MD 21202, Baltimore City,                  EQUITABLE RELIEF

NEWMARKET HEALTH, LLC, 16 West
Madison Street, Baltimore, MD 20201, Baltimore
City,

NEWMARKET HEALTH PUBLISHING, LLC,
819 North Charles Street, Baltimore, MD 21201,
Baltimore City,

HEALTH SENSE MEDIA, LLC, 808 St. Paul
Street, Baltimore, MD 21202, Baltimore City,

HEALTH SENSE PUBLISHING, LLC, 808 St.
Paul Street, Baltimore, MD 21202, Baltimore
City,

DR. RICHARD GERHAUSER, individually,
6430 N. Silversmith Place, Pima, AZ, 85750 and

ZACHARY SCHEIDT, individually, 2871
Amesbury Place, NW 15, Kennesaw, GA, 30144

       Defendants.




     Plaintiff, the Federal Trade Commission (“FTC”), for its Complaint alleges:


                                               1
            Case 1:19-cv-03100-JMC Document 1 Filed 10/24/19 Page 2 of 33



       1.       The FTC brings this action under Section 13(b) of the Federal Trade Commission

Act (“FTC Act”), 15 U.S.C. § 53(b), to obtain preliminary and permanent injunctive relief,

restitution, the refund of monies paid, disgorgement of ill-gotten monies, and other equitable

relief for Defendants’ acts or practices in violation of Section 5(a) of the FTC Act, 15 U.S.C.

§ 45(a), in connection with the marketing and sale of financial and health-related newsletters,

publications, and subscription services.

                                 JURISDICTION AND VENUE

       2.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337(a),

and 1345.

       3.       Venue is proper in this District under 28 U.S.C. § 1391(b)(2) and (c)(2), and 15

U.S.C. § 53(b).

                                             PLAINTIFF

       4.       The FTC is an independent agency of the United States Government created by

statute. 15 U.S.C. §§ 41-58. The FTC enforces Section 5(a) of the FTC Act, 15 U.S.C. § 45(a),

which prohibits unfair or deceptive acts or practices in or affecting commerce.

       5.       The FTC is authorized to initiate federal district court proceedings, by its own

attorneys, to enjoin violations of the FTC Act and to secure such equitable relief as may be

appropriate in each case, including rescission or reformation of contracts, restitution, the refund

of monies paid, and the disgorgement of ill-gotten monies. 15 U.S.C. § 53(b).




                                                 2
            Case 1:19-cv-03100-JMC Document 1 Filed 10/24/19 Page 3 of 33



                                         DEFENDANTS

       6.       Defendant Agora Financial, LLC (“Agora Financial”) is a Maryland corporation

with its principal place of business at 808 St. Paul Street, Baltimore, Maryland 21202. Agora

Financial transacts or has transacted business in this District and throughout the United States.

       7.       Defendant NewMarket Health, LLC (“NewMarket Health”) is a Maryland

corporation with its principal place of business at 16 West Madison Street, Baltimore, Maryland

21201. NewMarket Health transacts or has transacted business in this District and throughout

the United States.

       8.       Defendant NewMarket Health Publishing, LLC (“NewMarket Health

Publishing”) is a Maryland corporation with its principal place of business at 819 North Charles

Street, Baltimore, Maryland 21201. NewMarket Health Publishing transacts or has transacted

business in this District and throughout the United States.

       9.       Defendant Health Sense Media, LLC (“Health Sense Media”) is a Maryland

corporation with its principal place of business at 808 St. Paul Street, Baltimore, Maryland

21202. Health Sense Media transacts or has transacted business in this District and throughout

the United States.

       10.      Defendant Health Sense Publishing, LLC (“Health Sense Publishing”) is a

Maryland corporation with its principal place of business at 808 St. Paul Street, Baltimore,

Maryland 21202. Health Sense Publishing transacts or has transacted business in this District

and throughout the United States.

       11.      Defendant Dr. Richard Gerhauser is the Editor-in-Chief of Natural Health

Response, a health-related newsletter published by Health Sense Media, and a member of the



                                                 3
            Case 1:19-cv-03100-JMC Document 1 Filed 10/24/19 Page 4 of 33



Health Sciences Institute Advisory Board, an affiliate of Agora Financial. At all times material

to this Complaint, acting alone or in concert with others, Gerhauser has formulated, directed,

controlled, had the authority to control, or participated in the acts and practices described in

Paragraphs 16-17 and 23-56 of this Complaint. Dr. Gerhauser transacts or has transacted

business in connection with the matters alleged herein in this District and throughout the United

States.

          12.   Defendant Zachary Scheidt is the Chief Income Analyst for Agora Financial and

an editor for several Agora Financial publications, including Lifetime Income Report. At all

times material to this Complaint, acting alone or in concert with others, Scheidt has formulated,

directed, controlled, had the authority to control, or participated in the acts and practices set forth

Paragraphs 18-19 and 64-101 of this Complaint. Scheidt transacts or has transacted business in

connection with the matters alleged herein in this District and throughout the United States.

                                                COMMERCE

          13.   At all times material to this Complaint, Defendants have maintained a substantial

course of trade in or affecting commerce, as “commerce” is defined in Section 4 of the FTC Act,

15 U.S.C. § 44.

                            DEFENDANTS’ BUSINESS PRACTICES

          14.   Defendants publish financial and health-related newsletters, books, and

subscription services.

          15.   Many of Defendants’ products purport to provide health advice and moneymaking

tips specific to senior citizens or retirees.




                                                   4
         Case 1:19-cv-03100-JMC Document 1 Filed 10/24/19 Page 5 of 33



       16.     Since at least December 2018 and continuing to the present, Defendants Agora

Financial, NewMarket Health, NewMarket Health Publishing, Health Sense Media, Health Sense

Publishing, and Dr. Richard Gerhauser (collectively, the “Reverse Diabetes Defendants”) have

advertised, marketed, promoted, offered for sale, sold, published or distributed The Doctor’s

Guide to Reversing Diabetes in 28 Days (“The Doctor’s Guide”) to consumers.

       17.     The Doctor’s Guide is a compilation of 11 pamphlets, totaling under 100 pages,

authored by Dr. Richard Gerhauser. Reverse Diabetes Defendants advertise The Doctor’s

Guide as a simple, doctor-guided, and scientifically proven protocol that can permanently cure

type 2 diabetes in 28 days, without requiring dietary changes or exercise.

       18.     Since at least January 2018 and continuing to the present, Defendants Agora

Financial and Zachary Scheidt (collectively, the “Congressional Checks Defendants”) have

advertised, marketed, promoted, offered for sale, sold, published, and distributed Lifetime

Income Report and Congress’ Secret $1.17 Trillion Giveaway to consumers.

       19.     Lifetime Income Report is a monthly financial newsletter published by the

Congressional Checks Defendants. Congress’ Secret $1.17 Trillion Giveaway is a book

authored by Zachary Scheidt, and published by the Congressional Checks Defendants. In

connection with advertisements for the sale of these products, Congressional Checks Defendants

have claimed that consumers are legally entitled to collect hundreds to thousands of dollars in

“Congressional Checks” or “Republican Checks.”

                     BACKGROUND INFORMATION ON DIABETES

       20.     Diabetes occurs when a person’s blood glucose, sometimes referred to as blood

sugar, is higher than what is considered safe. Insulin performs the critical job of moving



                                                5
         Case 1:19-cv-03100-JMC Document 1 Filed 10/24/19 Page 6 of 33



glucose from the bloodstream to the body’s cells. Changes in the production of insulin or the

action of insulin can lead to diabetes. Type 1 and type 2 diabetes are the most common forms of

this disease. Type 1 diabetes occurs when the immune system destroys the insulin-producing

beta cells in the pancreas resulting in a nearly complete loss of insulin. With beta cells

destroyed, glucose builds up in the blood stream. Type 1 diabetes must be treated with insulin.

In type 2 diabetes, insulin’s action is impaired. Type 2 diabetes starts with insulin resistance,

where the body needs higher levels of insulin to move glucose from the blood stream in the cells.

Initially, the pancreas increases insulin production to meet demand; over time, however, the

pancreas cannot make enough insulin, and blood glucose levels rise. The causes of type 2

diabetes are well understood and include genetics and obesity.

       21.     As of 2015, it is estimated that 30.3 million people in the United States (9.4

percent of the population) have diabetes.

       22.     Diabetes can be treated, but cannot be cured. Some type 2 diabetics can control

their blood sugar by losing weight, making healthy food choices, and exercising. However,

many type 2 diabetics also require a diabetes drug treatment, such as insulin. Type 2 diabetes is

a progressive disease; over time, patients may need multiple medications.

                REVERSE DIABETES DEFENDANTS’ MARKETING OF THEIR
                           28 DAY TYPE 2 DIABETES CURE

       23.     Since at least December 2018 and continuing to present, Reverse Diabetes

Defendants have advertised a purported 28-day cure for type 2 diabetes.

       24.     Reverse Diabetes Defendants make this cure claim in connection with online

advertisements and promotional materials for their pamphlets, collectively The Doctor’s Guide.




                                                 6
             Case 1:19-cv-03100-JMC Document 1 Filed 10/24/19 Page 7 of 33



         25.      Reverse Diabetes Defendants primarily, if not exclusively, disseminate

advertisements for The Doctor’s Guide online, through email distribution lists, online

newsletters, affiliate networks, and their own websites.

         26.      In their advertisements, Reverse Diabetes Defendants expressly target consumers

with type 2 diabetes, claiming to have information about a “brand new” scientifically proven

treatment that promises to reverse the disease in 28 days. For example, Agora Financial’s email

advertisements contain the following statements and representations, among others: 1

                  Excuse me for being forward, but can I ask you a personal
                  question? Do you suffer with Type 2 diabetes? Have you been
                  diagnosed with prediabetes? Or maybe your doctor has told you
                  to keep an eye on your blood sugar. Well, if you answered yes
                  to any of those questions, then I have good news for you
                  today….Because after 37 years in practice, I recently discovered a
                  simple, at-home treatment for Type 2 diabetes. And no, it has
                  nothing to do with diet or exercise. It doesn’t involve a single
                  drug either. Yet this new treatment is scientifically proven to
                  reverse every symptom of your diabetes in 28 days. Let me
                  repeat: This brand-new treatment will reverse your diabetes
                  just four weeks from today. Without changing your diet,
                  spending a minute in the gym or taking a single drug.

         27.      NewMarket Health Publishing also advertised The Doctor’s Guide as a “simple,

3-step protocol” “[t]o reverse every symptom of Type II Diabetes…” Likewise, Health

Sense Publishing promised consumers in email advertisements that The Doctor’s Guide is “the

only place where you’ll learn about the 28-day treatment to reverse Type II Diabetes….”

         28.      Reverse Diabetes Defendants direct consumers who click on their advertisements

to an hour-long video presentation. The video, titled “Dr. Richard Gerhauser, M.D. presents:

How to Reverse Type II Diabetes in 28 Days,” is hosted on NewMarket Health’s website and


         1
          Defendants frequently use ellipses and bolded, underlined, italicized, or other emphasized text in their
advertisements and promotional materials, which have been replicated herein.

                                                          7
          Case 1:19-cv-03100-JMC Document 1 Filed 10/24/19 Page 8 of 33



features Dr. Gerhauser. The video is copyrighted to Health Sense Media and features a header

in the top center of the screen, stating: “Shocking study shows 100% cure rate. Stay on this

page for details.”

       29.     If a consumer attempts to click out of the video, a pop-up ad appears warning,

“Wait! By clicking out of this page, you’ll forfeit the chance to learn about this powerful

solution for your health. Click Watch Video to continue watching. Or click Read Transcript to

read about this solution instead.” Consumers must watch the video or scroll to the bottom of the

transcript in order to purchase The Doctor’s Guide. The transcript is also copyrighted to Health

Sense Media.

       30.     Both the video and transcript contain the same representations regarding The

Doctor’s Guide.

       31.     In both the video and transcript, Reverse Diabetes Defendants state that

“mainstream solutions” to type 2 diabetes such as dietary changes and exercise are making

consumers’ diabetes worse.

       32.     According to the video and transcript, “[e]veryone – from the CDC and the World

Health Organization, to the highest forms of our US government—are getting it completely

wrong,” believing that by “eating the right foods, or spending 30 minutes a day at the gym,”

consumers can effectively manage their diabetes.

       33.     Instead, Reverse Diabetes Defendants claim, there is a “shocking, hidden cause of

Type II diabetes”—that is, exposure to everyday electronic devices like computers, televisions

and cell phones. According to Reverse Diabetes Defendants, these electronic devices emit




                                                8
         Case 1:19-cv-03100-JMC Document 1 Filed 10/24/19 Page 9 of 33



Non-Ionizing Radiation (“NIR”), which, in turn, causes diabetes. Reverse Diabetes Defendants

make the following representations and depictions in the video and transcript:

               You’re about the hear how certain items around your home, in the office,
               and even in the gym are slowly destroying your body’s ability to make
               insulin…causing your blood sugar to fly out of whack…And eventually leading
               to diabetes.
                                              ***
               “NIR” exposure alone could turn healthy children into Type II Diabetics.
               And it could be doing the exact same thing to you.
                                              ***




                                               ***
               [NIR] “turns off” insulin production…Meaning: your body has no way of
               cleaning excess sugar out of your blood. So, even if you ate nothing but spinach
               and kale, you’d still end up with high blood sugar. That’s why I say diabetes has
               NOTHING to do with how much sugar you eat. Instead, it’s a simple problem of
               not creating enough insulin…caused by exposure to “NIR.”
                                               ***
                                                 9
         Case 1:19-cv-03100-JMC Document 1 Filed 10/24/19 Page 10 of 33




       34.     Reverse Diabetes Defendants reiterate their claims about this alleged “hidden”

cause of type 2 diabetes in their email advertisements. For example, Health Sense Publishing

claimed in an email advertisement that The Doctor’s Guide reveals “the shocking, ‘hidden’

cause most doctors aren’t even testing for.” NewMarket Health Publishing also claimed that

“most doctors don’t test for this hidden cause” and that the hidden cause is “the real reason why

diabetes has skyrocketed in America.”

       35.     Reverse Diabetes Defendants claim that their protocol, which is contained in The

Doctor’s Guide, cures type 2 diabetes and its symptoms in 28 days—guaranteed—by reversing

the effects of NIR exposure.

       36.     For example, Reverse Diabetes Defendants make the following representations in

their video and transcript, among others:

               Imagine…just 4 weeks from today…finally being declared “diabetes free”
               Imagine…walking into your doctor’s office…Waiting patiently as he runs every
               blood test under the sun…Feeling calm and relaxed as he looks over your results.
               Telling you…“Your diabetes is gone. I’m not sure what you’re doing but,
               whatever it is, keep doing it.” And, please, let me be 100% clear. I’m talking
               about numbers your doctor can easily measure, like your fasting glucose levels,
               hemoglobin A1C, cholesterol, and triglycerides. So you and your doctor both
               know… your diabetes is gone for good. Then you can throw your glucose
               monitor in the trash…stop taking a diabetes pill every day…and never spend
               another dime on test strips. Friend, this is completely revolutionary…
               For the first time in history, we’re no longer talking about masking your
               symptoms…or temporarily managing your blood sugar levels. But actually
               reversing every symptom of Type II Diabetes – in just 28 days.

                                               ***
               Remember: this is the same 3-step protocol I use with patients.
               And it has a 100% success rate.
               Meaning, I personally guarantee – if you follow all 3 steps I’m about to reveal –
               your diabetes will be gone just 28 days from today.

                                              ***


                                               10
         Case 1:19-cv-03100-JMC Document 1 Filed 10/24/19 Page 11 of 33



               Imagine how you’ll feel when your doctor tells you, “your diabetes is gone.”
               Now imagine hearing those words just 28 days from today...Take out a calendar,
               flip exactly 4 weeks from today, and circle the date. That’s EXACTLY when
               you’ll finally be free from Type II Diabetes.
                                                ***
               My 3-step protocol is specifically designed to reverse the effects of this new type
               of radiation.
                                                ***
               I’ve made it my life mission to help people – rather than chasing every last dollar.
               And it’s why I’m putting my career on the line to share this with you today. You
               see, as I mentioned earlier, I developed a simple 3-step “protocol” to reverse
               Type II Diabetes in 28 days. It’s specifically designed to protect you from
               “NIR”…[]boost your insulin production…[]and “reset” your body’s ability to
               process insulin.
                                                ***
               Can this new treatment really reverse Type II Diabetes in 28 days?
               Without diet, exercise, or a single drug?
               Sure, it sounds impossible…
               But, according to a new study from the University of Kansas, it’s true…

       37.     Reverse Diabetes Defendants also claim that The Doctor’s Guide does not require

dietary changes or restrictions. For example, they make the following representations and

statements in their video and transcript, among others:

               I’m going to show you a simple plan – which you can do in the comfort of your
               own home…[t]hat reverses every symptom of your diabetes in 28 days. No,
               [i]t has nothing to do with changing your diet or exercising more.

                                               ***
               I’ll show you exactly how to get rid of this “hidden” root cause of diabetes –
               using a simple, 3-step protocol – allowing you to relax and enjoy your
               life…[w]ithout giving up the foods you love or spending a single minute in the
               gym.
                                               ***
               What’s the first thing you’ll do when your diabetes is gone? Will you go out to
               your favorite restaurant and enjoy a big stack of pancakes loaded with syrup –
               never worrying about what it’s doing to your blood sugar? Will you visit your
               grandkids – surging with natural, “all day” energy to chase them around the
               yard? Will you take that tropical vacation you’ve always dreamed of – since
               you’re no longer tied up with doctor’s appointments…Or maybe you’ll simply
               relax with your wife – without painful finger pricks or annoying glucose tests
               getting in the way. Now I know…that sounds like a pipe dream. And you’re
               right to be skeptical. But, as a Medical Doctor with over 37 years’ experience, I

                                                11
         Case 1:19-cv-03100-JMC Document 1 Filed 10/24/19 Page 12 of 33



               guarantee…if you read this report to the end…[a]nd follow the simple
               instructions I’m about to give you…[j]ust 28 days from now, that dream can be
               your reality.

       38.     Agora Financial also made the following statements and representations in email

advertisements to consumers:

               How to Reverse Diabetes Without Dieting. Sure, it sounds
               impossible, but according to a new Study from the University of
               Kansas, it’s true… On Tuesday, December 11th at 1:00pm EST
               my colleague Dr. Richard Gerhauser, M.D. will reveal every step
               of this brand-new treatment with you. You’ll hear exactly how it
               works, he’ll walk you through every step of this simple protocol,
               and, finally, he’ll share exactly how you can start using this
               treatment – today. Space for this webinar is extremely limed, so if
               you’re interested in learning this 28-day plan to cure Type II
               Diabetes– I urge you to claim your spot now.

               Shocking new “protocol” reverses Type II Diabetes in 28 days.
               Dear Tech Profits Reader,
               Can this new treatment really reverse Type II Diabetes in 28 days?
               Without diet, exercise, or a single drug? Sure, it sounds
               impossible… But, according to a new Study from the University of
               Kansas, it’s true... On Tuesday, December 11th at 1:00pm EST my
               colleague Dr. Richard Gerhauser, M.D. will reveal every step of
               this brand-new treatment with you. You’ll hear exactly how it
               works… he’ll walk you through every step of this simple
               protocol… and, finally, he’ll share how you can start using this
               treatment today. And again, it involves no expensive drugs, no
               strict diets, and not a single minute of exercise. If you suffer from
               Type II Diabetes, please join him for this live event.

       39.     Reverse Diabetes Defendants also claim that The Doctor’s Guide is supported or

otherwise validated by various scientific studies and research, including studies from the

University of Kansas; the International Journal of Environmental Research and Public Health;

Informa Healthcare; Diabetes, Obesity, and Metabolism; and other unidentified sources.




                                                12
         Case 1:19-cv-03100-JMC Document 1 Filed 10/24/19 Page 13 of 33



       40.     According to Reverse Diabetes Defendants, the protocol contained in The

Doctor’s Guide cures type 2 diabetes with natural ingredients such as “Himalayan Silk,” “Epsom

Blue,” and “Chromanite,” as well as various “Non-Ionizing Radiation blockers.”

       41.     Reverse Diabetes Defendants indicate that these items are difficult to obtain,

claiming that they will reveal “the only place” to get Himalayan Silk, and the “best place” to get

Epsom Blue.

       42.     Reverse Diabetes Defendants state that Himalayan Silk, the first step in their

protocol, works by “activating the pancreas…allowing it to pump insulin in to the blood stream.”

Reverse Diabetes Defendants tell consumers to “[t]hink of [Himalayan Silk] as an all-natural

‘jumpstart’…[r]evving up your body’s ability to create insulin…[c]leaning excess sugar out of

your body…And completely reversing Type II Diabetes in just 28 days.”

       43.     Reverse Diabetes Defendants also make the following representations and

depictions concerning Himalayan Silk, among others:




       44.      Reverse Diabetes Defendants tout “Epsom Blue” and “Chromanite” as “Sugar

Companions,” the second step in their protocol. They state that Epsom Blue, a natural

molecule, is the “key that unlocks the insulin receptors” in the body, “forcing them to open up



                                                13
         Case 1:19-cv-03100-JMC Document 1 Filed 10/24/19 Page 14 of 33



and accept sugar again” while “Chromanite” forces cells to “open up,” accept insulin, and “start

cleaning sugar” out of the bloodstream.

        45.    Reverse Diabetes Defendants claim that together Chromanite and Epsom Blue

“work in perfect harmony” to reset insulin sensitivity, “clean[] glucose” out of the blood stream

and “completely revers[e] diabetes.”

        46.    The final step in Reverse Diabetes Defendants’ protocol and the “one final thing”

they claim consumers “need to make sure [they] truly reverse [their] diabetes…and make sure it

never comes back” are “Non-Ionizing Radiation blockers.”

        47.    According to Reverse Diabetes Defendants, there are paints, window coverings,

cell phone cases, and computer cases that “block” NIR.

        48.    Reverse Diabetes Defendants further state that these NIR blockers “work like a

shield” to deflect NIR and “‘diabetes proof’ your entire body – without changing your lifestyle at

all.”

        49.    Reverse Diabetes Defendants claim they have “several more easy tips” in The

Doctor’s Guide that will limit consumers’ exposure to NIR to “make sure you reverse your

diabetes – for good” in 28 days.

        50.    Reverse Diabetes Defendants reiterate that with Himalayan Silk, Epsom Blue and

Chromanite, and the “simple tips to avoid NIR exposure,” consumers will “finally have

everything [they] need to defeat the root cause of diabetes,” “allowing [them] to reverse virtually

every symptom of [] diabetes – in just 28 days.”

        51.    Consumers who attempt to research Himalayan Silk, Epsom Blue, or Chromanite

online, including how to find or purchase them, dosage suggestions or other instructions, only



                                                14
         Case 1:19-cv-03100-JMC Document 1 Filed 10/24/19 Page 15 of 33



find references to these products on Reverse Diabetes Defendants’ websites, which redirects

consumers to purchase The Doctor’s Guide. Consumers cannot purchase The Doctor’s Guide at

any store because it is only available on Reverse Diabetes Defendants’ website.

       52.     Reverse Diabetes Defendants typically charge consumers $249.00 for The

Doctor’s Guide. Reverse Diabetes Defendants claim that this represents a “$750 discount,” as

ordinarily, patients would pay $1,000 to receive the advice contained in The Doctor’s Guide.

       53.     Consumers who purchase The Doctor’s Guide are able to view and download it

immediately on Reverse Diabetes Defendants’ website.

       54.     Contrary to Reverse Diabetes Defendants’ advertising claims, The Doctor’s Guide

involves several dietary changes or restrictions, including intermittent fasting (i.e., waiting at

least 12 hours between dinner and breakfast), a low-carbohydrate diet, grass-fed meats, and

avoiding high-glycemic foods, such as white bread, bagels, and some fruits including melons and

pineapple.

       55.     In The Doctor’s Guide, Reverse Diabetes Defendants also reveal for the first time

that Himalayan Silk is actually mulberry extract, Epsom Blue refers to magnesium, and

Chromanite is chromium. Each of these products is an over-the-counter supplement readily

available in stores and online.

       56.     In The Doctor’s Guide, Reverse Diabetes Defendants recommend that consumers

purchase special filters to mitigate the “dirty electricity” from NIRs. It also tells consumers to

“[a]void all smart appliances, vehicles, or other products with an [radio-frequency identification]

chip,” disable Wi-Fi in their homes, turn off electronic appliances when not in use, and use

shielding cases on their phones and computers, among other things.



                                                  15
         Case 1:19-cv-03100-JMC Document 1 Filed 10/24/19 Page 16 of 33



        57.      Mulberry extract alone or in combination with magnesium or chromium does not

cure, treat, or mitigate type 2 diabetes.

        58.     Magnesium alone or in combination with mulberry extract or chromium does not

cure, treat, or mitigate type 2 diabetes.

        59.     Chromium alone or in combination with mulberry extract or magnesium does not

cure, treat, or mitigate type 2 diabetes.

        60.     NIR, or exposure to electronic devices, does not cause type 2 diabetes.

        61.     Non-Iodizing Radiation “blockers,” as described in Paragraphs 46-48 and 56

above, will not prevent, cure, treat, or mitigate type 2 diabetes above.

        62.     Avoiding certain electronic devices or engaging in any of the activities described

in Paragraph 56 alone or in conjunction with mulberry extract, magnesium and chromium, will

not prevent, cure, treat, or mitigate type 2 diabetes.

        63.     Based on the facts and violations of law alleged in this Complaint, the FTC has

reason to believe that the Reverse Diabetes Defendants are violating or are about to violate laws

enforced by the Commission.

 CONGRESSIONAL CHECKS DEFENDANTS’ MARKETING OF CONGRESSIONAL
                CHECKS AND REPUBLICAN CHECKS

        64.     Since at least January 2018, and continuing to present, Congressional Checks

Defendants have claimed that consumers are legally entitled to hundreds to thousands of dollars

per month in “Congressional Checks” or “Republican Checks.”

        65.     Before October 2018, Congressional Checks Defendants referred to these payouts

as Congressional Checks. In or about October 2018, they started to refer to them as Republican




                                                  16
         Case 1:19-cv-03100-JMC Document 1 Filed 10/24/19 Page 17 of 33



Checks. In many instances, Congressional Checks Defendants make the same representations

about Congressional Checks and Republican Checks.

       66.     Congressional Checks Defendants market Congressional and Republican Checks

in connection with advertisements and promotional materials related to their monthly financial

newsletter, Lifetime Income Report, and their book, Congress’ Secret $1.17 Trillion Giveaway.

       67.     Congressional Checks Defendants primarily, if not exclusively, advertise

Congressional Checks and Republican Checks online, through their e-mail distribution lists,

online newsletters, Internet banner ads, affiliate networks, and their own websites.

       68.     These online advertisements prompt consumers to learn how to “claim” their

Congressional Checks or Republican Checks. For example, Congressional Checks Defendants’

advertisements contain the following statements and depictions, among others:




                                               ***




                                                17
        Case 1:19-cv-03100-JMC Document 1 Filed 10/24/19 Page 18 of 33




                                              ***




                                              ***




       69.    Like the advertisements for The Doctor’s Guide, Congressional Checks

Defendants direct consumers who click on their online advertisements for Congressional Checks

or Republican Checks to an hour-long video. Zachary Scheidt purportedly narrates the video.

       70.    If a consumer attempts to click out of the video, a pop-up ad appears prompting

the consumer either to continue watching the video or to read the transcript of the video. Both

                                               18
         Case 1:19-cv-03100-JMC Document 1 Filed 10/24/19 Page 19 of 33



the video and the transcript make the same representations. Consumers must watch the video or

scroll down to the bottom of the transcript to purchase Congress’ Secret $1.17 Trillion

Giveaway.

       71.     Congressional Checks Defendants announce at the beginning of both the video

and transcript that, “[o]n December 15, 2017, lawmakers added a last-minute provision to the

just-passed tax plan…[o]ne that could put an extra $6235 or more in your pocket this

month…[a]nd every month after that, if you choose.”

       72.     Congressional Checks Defendants further claim that most taxpayers “don’t even

know about this little-known tax provision” because it “was buried in more than 500 pages of

new tax rules.”

       73.     According to Congressional Checks Defendants, consumers are entitled to

Congressional Checks or Republican Checks by law.

       74.     For example, Congressional Checks Defendants make the following

representations:

               [T]he law dictates that this pile of cash must be distributed! That’s not a question
               of if… It’s the law! These cash distributions are contractually required by the U.S
               government… So if you don’t collect someone else will.”
                                                ***
               There’s $1.17 trillion at stake…ready to be distributed…as the law dictates.
                                                ***
               We're talking about as much as $1.17 trillion at stake…every year! That’s the
               Equivalent of $3.2 billion being paid out every day…And $133.5 million paid out
               EVERY HOUR. Like I mentioned, that cash must be paid out by law.

       75.     Congressional Checks Defendants explain that these Congressional Checks and

Republican Checks were made available to taxpaying consumers by Section 199a of the 2017

Tax Cuts and Jobs Act.



                                                19
            Case 1:19-cv-03100-JMC Document 1 Filed 10/24/19 Page 20 of 33



           76.   Congressional Checks Defendants claim that “Bloomberg called [this provision] a

multimillion-dollar windfall” and that the former chief of staff of Congress’ Joint Committee

on Taxation claimed it was “a complete giveaway.”

           77.   Congressional Checks Defendants tell consumers that several members of

Congress are already taking advantage of this “loophole” and collecting thousands to millions of

dollars.

           78.   In order for everyday consumers to collect their own Congressional Checks or

Republican Checks, Congressional Checks Defendants tell consumers they “just need to add

[their] name to the list of check payees.”

           79.   Congressional Checks Defendants make the following representations and

statements, among others:

                 You just need to add your name to the list of check payees before October
                 18th…[b]ecause according to the law, if you don’t act by the predetermined date,
                 ‘you will not collect the next payment.”
                                                 ***
                 As you’re about to see, this couldn’t be easier. Anyone can collect these checks.
                 You just need to add your name to the list of check payees before October 18th.
                                                 ***
                 As a taxpayer, nobody deserves this money more than you. Remember, this is
                 wide open to the public. There is no income requirement. No age limit.

           80.   Congressional Checks Defendants’ advertisements indicate that any consumer,

once on the list, can just claim their share of the $1.17 trillion “ready to be distributed,” and that

this money is available to taxpayers without any other prerequisite or risk.

           81.   Congressional Checks Defendants tell consumers that if they do not claim their

check, their money will be sent to someone else. Moreover, they repeatedly state that

consumers can claim their checks easily and with little effort.



                                                  20
        Case 1:19-cv-03100-JMC Document 1 Filed 10/24/19 Page 21 of 33



       82.     Congressional Checks Defendants also make the following representations and

depictions, among others:




                                           ***




                                           ***




                                            21
Case 1:19-cv-03100-JMC Document 1 Filed 10/24/19 Page 22 of 33




                             ***




                             ***




                              22
          Case 1:19-cv-03100-JMC Document 1 Filed 10/24/19 Page 23 of 33



        83.    Through express statements, including purported consumer testimonials,

Congressional Checks Defendants tell consumers that they can expect to collect hundreds to

thousands of dollars, ranging from $900 to over $20,000, in Congressional or Republican

Checks, every single month. They also claim that consumers can use Congressional Checks or

Republican Checks “just a few days from now” to pay for their medical expenses, mortgage, or

other bills.

        84.    For example, Congressional Checks Defendants make the following

representations:

               Act before October 18th, and YOU too could pocket $939, $6235 and even
               $21,538 in extra income…this month and every month after that.
                                                ***
               Kevin Larry, from Chicago…. [is] set to collect a massive check for $44,577 this
               month. Imagine if that happened to you.
                                                ***
               Harry F., an 88 year old retiree from San Francisco, says: “I’ve collected close
               to $12,000. I’m using the extra income to pay my bills.”
                                                ***
               People like Chris T., a 73 year old retiree from Colorado. He sent me a note
               saying that he already collected more than $20,000 from what I’m calling
               “Republican Checks.” And because these are not one time payments… He’s not
               done yet. He’s set to collect another check for $900 in the coming days.
                                                ***

        85.    In every testimonial presented by Congressional Checks Defendants, the

purported consumer collected at least $900 in Congressional or Republican Checks.

        86.    Congressional Checks Defendants often pair these testimonials with supposed

images of the consumers holding checks with their names and the amounts they received in

Congressional or Republican Checks printed on the check face.

        87.    Congressional Checks Defendants also depict images of the purported

Congressional Checks and Republican Checks that consumers received.


                                              23
         Case 1:19-cv-03100-JMC Document 1 Filed 10/24/19 Page 24 of 33



       88.     In these images, “Congressional Check” or “Republican Check” is blazoned

across the checks in large writing, and each check includes the seal of the U.S. Congress in the

upper left corner of the check’s face. In some instances, they depict the U.S. Capitol building

and United States flag in the background of the check. Congressional Checks Defendants make

the following representations and depictions, among others:




                                                24
        Case 1:19-cv-03100-JMC Document 1 Filed 10/24/19 Page 25 of 33



       89.    In reality, the images of both the consumers and the checks are stock

photos—available publicly online—that Congressional Checks Defendants edit to depict these

“Congressional” or “Republican” Checks.

       90.    The Congressional Checks Defendants also claim that members of Congress are

already “collecting millions” from Congressional Checks or Republican Checks. In earlier

marketing materials, the Congressional Checks Defendants include a purported version of then

Congressman Darrell Issa’s Financial Disclosure Report showing that he received a $410,000

Congressional Check; in later versions, they included a purported Financial Disclosure Report

showing that he received a $410,000 Republican Check.




                                              25
         Case 1:19-cv-03100-JMC Document 1 Filed 10/24/19 Page 26 of 33



       91.     In reality, both images of Congressman Issa’s report are doctored. Congressman

Issa’s actual Financial Disclosure Report is publicly available on the U.S. House of

Representatives’ website and there is no “Congressional” or “Republican” Check identified

anywhere in the report.

       92.     Towards the end of the video and transcript, Congressional Checks Defendants

claim that Congress could close the “loophole” creating the opportunity for Congressional

Checks and Republican Checks if too many Americans take advantage of it.

       93.     Thus, Congressional Checks Defendants state, they do not “want this information

to leak online” and would “like to reserve this information for a small group.” They claim

however, that all of the information about how to collect these checks are in Scheidt’s book,

“Congress’ Secret $1.17 Trillion Giveaway.”

       94.     Congress’ Secret $1.17 Trillion Giveaway is not available in bookstores.

Consumers can only obtain a copy of this book by ordering it on Congressional Checks

Defendants’ website.

       95.     Congressional Checks Defendants claim the book is “free,” but require consumers

to pay a “small shipping fee of $4.95.”

       96.     Congressional Checks Defendants automatically enroll consumers who pay the

$4.95 shipping fee for this purportedly free book in their subscription newsletter, Lifetime

Income Report.

       97.     Under the earlier “Congressional Checks” version of the marketing, consumers

purportedly had 30 days to cancel before being charged $99 for an annual subscription to

Lifetime Income Report.



                                                26
          Case 1:19-cv-03100-JMC Document 1 Filed 10/24/19 Page 27 of 33



         98.    Under the “Republican Checks” version of the marketing, Congressional Checks

Defendants charged consumers $49 for an annual subscription to Lifetime Income Report

immediately as a condition for receiving the book.

         99.    In fact, Congress’ Secret $1.17 Trillion Giveaway does not provide instructions

on how to obtain money from Congressional Checks or Republican Checks or how consumers

can get on the “list of check payees.”

         100.   Instead, the book describes dividend investing. In it, Congressional Checks

Defendants recommend that consumers buy shares in certain private entities that may pay out

dividends to investors. In the book, they also admit that these private entities only pay

dividends to investors under certain circumstances, if profitable, and mostly only on a quarterly

basis.

         101.   In the book, Congressional Checks Defendants also state that the average yield for

investing in these entities is 4%. To obtain hundreds to thousands of dollars in dividend

payments, consumers would have to make substantial initial investments of tens of thousands to

hundreds of thousands of dollars.

         102.   Based on the facts and violations of law alleged in this Complaint, the FTC has

reason to believe that Congressional Checks Defendants are violating or are about to violate laws

enforced by the Commission.

                               VIOLATIONS OF THE FTC ACT

         103.   Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), prohibits “unfair or deceptive acts

or practices in or affecting commerce.”




                                                27
           Case 1:19-cv-03100-JMC Document 1 Filed 10/24/19 Page 28 of 33



       104.    Misrepresentations or deceptive omissions of material fact constitute deceptive

acts or practices prohibited by Section 5(a) of the FTC Act.

                                          COUNT I
           False or Unsubstantiated Efficacy Claims Regarding The Doctor’s Guide

       105.    In numerous instances in connection with the advertising, marketing, promotion,

offering for sale, or sale of The Doctor’s Guide, including through the means described in

Paragraphs 23-56, Reverse Diabetes Defendants have represented, directly or indirectly,

expressly or by implication, that:

                a.     The protocol described in The Doctor’s Guide will cure, treat, or mitigate

type 2 diabetes or its symptoms;

                b.     The protocol described in The Doctor’s Guide does not require consumers

to restrict or make changes to their diets;

                c.     Supplements, including Himalayan Silk, Epsom Blue, and Chromanite,

will, either alone or in combination, cure, treat, or mitigate type 2 diabetes or its symptoms;

                d.     Type 2 diabetes is caused by NIR exposure;

                e.     Consumers can prevent type 2 diabetes through the use of Non-Ionizing

Radiation “blockers,” or by otherwise avoiding NIR.

       106.    The representations set forth in Paragraph 105 are false, misleading, or were not

substantiated at the time the representations were made.

       107.    Therefore, the making of the representations as set forth in Paragraph 105

constitutes a deceptive act or practice in violation of Section 5(a) of the FTC Act, 15 U.S.C.

§ 45(a).




                                                 28
           Case 1:19-cv-03100-JMC Document 1 Filed 10/24/19 Page 29 of 33



                                           COUNT II
                     False Establishment Claim Regarding The Doctor’s Guide

       108.    In numerous instances in connection with the advertising, marketing, promotion,

offering for sale, or sale of The Doctor’s Guide, including through the means described in

Paragraphs 26, 28, 36, and 38-39, Reverse Diabetes Defendants have represented, directly or

indirectly, expressly or by implication, that the protocol described in The Doctor’s Guide is

scientifically proven to cure, treat, or mitigate type 2 diabetes or its symptoms in 28 days.

       109.    The representations set forth in Paragraph 108 are false, misleading, or were not

substantiated at the time the representations were made.

       110.    Therefore, the making of the representations as set forth in Paragraph 108

constitutes a deceptive act or practice in violation of Section 5(a) of the FTC Act, 15 U.S.C.

§ 45(a).

                                     COUNT III
       Misrepresentations Regarding Congressional Checks and Republican Checks

       111.    In numerous instances in connection with the advertising, marketing, promotion,

offering for sale, or sale of Congress’ Secret $1.17 Trillion Giveaway or Lifetime Income Report,

through the means described in Paragraphs 64-101, Congressional Checks Defendants have

represented, directly or indirectly, expressly or by implication, that:

                a.      Consumers are entitled, by law or otherwise, to money from

Congressional Checks or Republican Checks;

                b.      Consumers can collect money from Congressional Checks or Republican

Checks just by adding their name to “the list of check payees;”




                                                 29
         Case 1:19-cv-03100-JMC Document 1 Filed 10/24/19 Page 30 of 33



                c.     Consumers can collect hundreds to thousands of dollars per month in

Congressional Checks or Republican Checks with little or no risk;

                d.     Congressional Checks or Republican Checks are affiliated or furnished by

Congress or another government agency or program;

                e.     Anyone can collect hundreds to thousands of dollars in Congressional or

Republican Checks;

       112.    Congressional Checks Defendants’ representations described in Paragraph 111 are

false or misleading. In truth and in fact:

                a.     Consumers are not entitled, by law or otherwise, to money from

Congressional Checks or Republican Checks;

                b.     Consumers cannot collect money from Congressional Checks or

Republican Checks just by adding their name to “the list of check payees;”

                c.     Consumers cannot collect hundreds to thousands of dollars per month in

Congressional Checks or Republican Checks with little to no risk;

                d.     Congressional Checks or Republican Checks are not affiliated or furnished

by Congress or another government agency or program;

                e.     Anyone cannot collect hundreds to thousands of dollars in Congressional

Checks or Republican Checks because of the cost of doing so.

       113.    Therefore, the making of the representations set forth in Paragraph 111 constitutes

a deceptive act or practice in violation of Section 5(a) of the FTC Act, 15 U.S.C. § 45(a).




                                                30
         Case 1:19-cv-03100-JMC Document 1 Filed 10/24/19 Page 31 of 33




                                     COUNT IV
        Material Omission Regarding Congressional Checks and Republican Checks

        114.    In numerous instances in connection with the advertising, marketing, promotion,

offering for sale, or sale of the book Congress’ Secret $1.17 Trillion Giveaway, Congressional

Checks Defendants, directly or indirectly, expressly or by implication, represent that consumers

can collect hundreds to thousands of dollars per month by following the instructions in their

book.

        115.    In numerous instances in which Congressional Checks Defendants make the

representation set forth in Paragraph 114, Congressional Checks Defendants fail to disclose that

consumers must spend tens of thousands to hundreds of thousands of dollars in order to collect

the promised amounts. This additional information would be material to consumers in deciding

to pay any money to receive Congressional Checks Defendants’ book Congress’ Secret $1.17

Trillion Giveaway.

        116.    In light of the representation described in Paragraph 114, Congressional Checks

Defendants’ failure to disclose the material information set forth in Paragraph 115 constitutes a

deceptive act or practice in violation of Section 5(a) of the FTC Act, 15 U.S.C. § 45(a).

                                         CONSUMER INJURY

        117.    Consumers are suffering, have suffered, and will continue to suffer substantial

injury as a result of Defendants’ violations of the FTC Act. In addition, Defendants have been

unjustly enriched as a result of their unlawful acts or practices. Absent injunctive relief by this

Court, Defendants are likely to continue to injure consumers, reap unjust enrichment, and harm

the public interest.



                                                 31
         Case 1:19-cv-03100-JMC Document 1 Filed 10/24/19 Page 32 of 33



                           THIS COURT’S POWER TO GRANT RELIEF

       118.    Section 13(b) of the FTC Act, 15 U.S.C. § 53(b), empowers this Court to grant

injunctive and such other relief as the Court may deem appropriate to halt and redress violations

of any provision of law enforced by the FTC. The Court, in the exercise of its equitable

jurisdiction, may award ancillary relief, including rescission or reformation of contracts,

restitution, the refund of monies paid, and the disgorgement of ill-gotten monies, to prevent and

remedy any violation of any provision of law enforced by the FTC.

                                         PRAYER FOR RELIEF

       Wherefore, Plaintiff FTC, pursuant to Section 13(b) of the FTC Act, 15 U.S.C. § 53(b),

and the Court’s own equitable powers, requests that the Court:

       A.      Award Plaintiff such preliminary injunctive and ancillary relief as may be

necessary to avert the likelihood of consumer injury during the pendency of this action and to

preserve the possibility of effective final relief, including but not limited to temporary and

preliminary injunctions and an order freezing assets;

       B.      Enter a permanent injunction to prevent future violations of the FTC Act by

Defendants;

       C.      Award such relief as the Court finds necessary to redress injury to consumers

resulting from Defendants’ violations of the FTC Act including but not limited to, rescission or

reformation of contracts, restitution, the refund of monies paid, and the disgorgement of

ill-gotten monies; and

       D.      Award Plaintiff the costs of bringing this action, as well as such other and

additional relief as the Court may determine to be just and proper.



                                                 32
       Case 1:19-cv-03100-JMC Document 1 Filed 10/24/19 Page 33 of 33




Dated: October 24, 2019            Respectfully submitted,

                                   ALDEN F. ABBOTT
                                   General Counsel



                                    /s/ Gregory J. Madden
                                   OMOLARA BEWAJI JOSENEY, pro hac vice
                                   ojoseney@ftc.gov
                                   DILLON JOSEPH LAPPE, pro hac vice
                                   dlappe@ftc.gov
                                   GREGORY J. MADDEN, Bar No. 07023
                                   gmadden@ftc.gov
                                   FEDERAL TRADE COMMISSION
                                   600 Pennsylvania Avenue NW, CC-9528
                                   Washington DC 20580
                                   (202) 326-2599, -2833, -2426
                                   Fax: (202) 326-3197
                                   Attorneys for Plaintiff
                                   FEDERAL TRADE COMMISSION




                                     33
